Parry, J.,
dissentiente. — I must respectfully dissent from the conclusion reached by the majority of the court. The respondent pleads in excuse that he forgot that he had promised to collect and pay over the money to the insurance company, and since he asserts his entire innocence in the matter it follows that he forgot to whom the money belonged. The lawyer who prepares a case for trial becomes familiar with its history, and in any case the circumstances are recalled to his remembrance by the evidence at the trial and by the new trial argument. With all these aids to memory, the respondent asks us to believe that when he came to distribute the proceeds of his judgment he forgot to whom one half the proceeds belonged. Although he had no difficulty in remembering the fact that one half was his own, he was unable to carry in his mind the name of the person entitled to the other half.
The respondent, as regards the insurance company, bore the relation of lawyer to client, and I am unable to think that his offense is palliated by the fact that he gave the money to another client. That he did not enrich himself by the transaction appears altogether immaterial. He paid no attention to the demand of the insurance company for payment and permitted 4 years to elapse without *619the slightest attempt at restitution. It was only after he was cited for discipline that he found it expedient to pay over the money.
I cannot accept the respondent’s statement that he forgot, but it may be granted without affecting the conclusion I reach. For in this aspect of the case the offense lies in the failure to pay over the money to the owner after the mistake was discovered.
The Act of April 14, 1834, P. L. 333, provides, inter alia (sec. 74) :
“If any such attorney shall retain money belonging to his client, after demand made by the client for the payment thereof, it shall be the duty of the court to cause the name of such attorney to be stricken from the record of the attorneys, and to prevent him from prosecuting longer in the said court.”
I treat the notion that the respondent was forgetful as a delusion, and his motives for distributing the money in the way he did do not, I think, at all concern us. There may be room for difference of opinion as to the respondent’s veracity, but none to doubt that he failed to pay the insurance company the money it demanded.
The sentence of the court in any view of the case I think inadequate but, if I may respectfully say so, a rational reading of the Act of 1834 appears to remove the question of sentence from our discretion, and I should therefore enter a decree of disbarment.